Citation Nr: 0419328	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1957 to May 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for bilateral hearing loss 
disability and bilateral tinnitus and denied the claims.  In 
March 2002, the RO adjudicated the veteran's claims on the 
merits and denied them.  The veteran is represented in this 
appeal by the Disabled American Veterans.  

For the reasons and bases discussed below, service connection 
for bilateral sensorineural hearing loss disability and 
bilateral tinnitus is GRANTED.  


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss 
disability has been shown to have originated during active 
service.  

2.  The veteran's bilateral tinnitus has been shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was 
incurred during active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.385 (2003).  

2.  Bilateral tinnitus was incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss Disability

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
hearing loss disability.  At his May 1960 physical 
examination for service separation, the veteran reported that 
he was attached to an Army artillery battery.  On 
examination, he exhibited bilateral auditory acuity of 15/15.  
The Court has directed that auditory acuity of 15/15 is 
normal.  Smith v. Derwinski, 2 Vet.App. 137, 140 (1992).  

A January 2000 VA treatment record notes that the veteran 
complained of hearing loss disability.  The veteran was 
diagnosed with "reported hearing loss."  A May 2000 VA 
audiological evaluation conveys that the veteran exhibited, 
pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
65
65
LEFT
25
30
45
75
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 50 percent in the left ear.  
The veteran was fitted with bilateral hearing aids.  The VA 
examiner commented:

In regard to this veteran's hearing loss 
and tinnitus, it is more likely than not 
the result of his exposure to the type of 
noise he encountered while in the 
military.  

In his August 2000 Appeal to the Board (VA Form 9), the 
veteran indicated that he had been exposed to significant 
noise associated with 105 mm self-propelled howitzers and 
artillery training while stationed in Germany.  In a February 
2002 written statement, the veteran related that his 
inservice noise exposure included being in close proximity to 
both firing 105 mm howitzers and unmuffled tank engines 
undergoing repairs in a motor pool.  He clarified that his 
duties included driving a five-ton truck between an artillery 
firing range and a supply depot which was located next to the 
tank motor pool.  

At a February 2002 VA examination for compensation purposes, 
the veteran complained of hearing loss and occasional left 
ear tinnitus.  He presented an inservice history of serving 
as a battalion supply clerk.  While performing his duties, he 
reported that he had been exposed to noise associated with a 
military motor pool.  He gave a post-service history of 
having worked in "an iron shop for approximately eight 
years." On audiological evaluation, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
70
65
LEFT
25
25
75
85
100
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The VA examiner commented that:

I do not believe this hearing loss is 
secondary to military noise exposure.  
The veteran's account of working as a 
supply clerk, driving a motor vehicle, 
and occasionally visiting the motor pool 
are not consistent with this 
sensorineural hearing loss.  His hearing 
loss is more than likely secondary to 
noise exposure suffered while the veteran 
was working in an iron works shop.  

Clinical documentation from Agnes V. Nall, M.D., dated in 
March and April 2002 notes the veteran's history of working 
as an Army supply clerk; being exposed to artillery fire and 
heavy engine noise; and shooting a M1 rifle on an Army rifle 
team without ear protection.  He reported post-service 
employment as a factory worker and a welder with limited 
associated noise exposure.  Dr. Nall advanced an impression 
of "noise-induced hearing loss, most likely from the 
exposure in the military."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has reported that he was exposed to significant noise 
while assigned to an Army artillery unit.  While the VA 
examiner at the February 2002 VA examination for compensation 
purposes concluded that the veteran's bilateral sensorineural 
hearing loss disability most likely arose from his 
post-service industrial acoustical trauma rather than his 
inservice noise exposure, the May 2000 VA audiological 
evaluation and Dr. Nall's 2002 opinion attributed the 
veteran's hearing loss disability solely to his inservice 
noise exposure.  All three audiological evaluations are of 
approximately the same probative value.  Given this fact and 
as two of the three examiners have affirmatively concluded 
that the claimed disability originated during active service, 
the Board finds that service connection is now warranted for 
bilateral sensorineural hearing loss disability.  


II.  Bilateral Tinnitus

The veteran's service medical records make no reference to 
tinnitus.  The January 2000 VA treatment record notes that 
the veteran complained of "longstanding tinnitus."  The May 
2000 VA audiological evaluation diagnosed the veteran with 
tinnitus.  The VA examiner attributed the veteran's tinnitus 
to his inservice noise exposure.  The 2002 clinical 
documentation from Dr. Nall advances an impression of chronic 
tinnitus related to the veteran's bilateral sensorineural 
hearing loss disability.  

The veteran has been repeatedly diagnosed with bilateral 
tinnitus secondary to his inservice acoustical trauma.  In 
the absence of any competent evidence to the contrary, the 
Board finds that service connection is now warranted for 
chronic bilateral tinnitus.  


III.  Veterans Claims Assistance Act

In reviewing the issues of the veteran's entitlement to 
service connection for bilateral hearing loss disability and 
bilateral tinnitus, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  RO letters to the veteran 
dated in March 2001 and December 2001 informed him of the 
Veterans Claims Assistance Act of 2000 (VCAA); the evidence 
needed to support his claims; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the appellant (1) of the information 
and evidence not of record that is necessary to substantiate 
her application, (2) the information and evidence that the VA 
will seek to provide, (3) the information and evidence that 
the appellant is expected to provide; and (4) notice that the 
claimant is to provide any evidence in his or her possession 
that pertains to the claim.  While the notices provided to 
the veteran do not strictly comply with the VCAA, the Board 
finds that such deficiency is not prejudicial to the veteran 
give the favorable resolution of his claims above.  


ORDER

Service connection for bilateral sensorineural hearing loss 
disability is granted.  Service connection for bilateral 
tinnitus is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



